No.   06-13-00128-CR
                                                       PD-1212-15
  ZACK G ELDRED ,JR                      §               IN THE TEXAS COURT
     PETITIONER                          §


         Vs,                             §                          Of

                                         §
  THE STATE OF TEXAS                     §
      RESPONDENT                         §                CRIMINAL APPEA'fcS^'C ,„_
                                                                    UOlJR I OF CRIMINAL APPEALS

                       Motion For Extension Of Time To File               SEP 18 2015
                        Petition For Discretionary Review
                                                                      Abel Acosta, Clerk
        TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

        COMES NOW, ZACK G ELDRED,JR     Petitioner, and files this Motion for
  Extension of (90) Ninity Days in which to file a Petition For Dipjpgfaipnrj
  ary Review. In support of this Motion, Petitioner shows ^^Sfr^Cft^ii^^ppp,,, „
  following-                            rl
                                        [I]
                                                                     SEP 18ZG>:
                                                                  Abel Acosta, CierK
        The Petitioner was convicted in the 102ed District Court Of Bowie
 County, Texas of the offense of Continuous Sexual Abuse Of A Child Under
 14 Years Of Age and sentenced to Life With Out Parole in Cause No.
 11FO762-102, Styled the State Of Texas Vs. Zack G Eldred Jr., Petitioner
 Appealed to the.Court Of Appeals. SIXTH SUPREAM JUDICIAL DISTRICT, APPEAL
 No. 06-12-00177-CR.    This Appeal was dismissed for want of Jurisdiction on
 November 19, 2012, Late filing of the Appeal Ms. KRISTIN YOUNG file a 11.07
 Habeas Corpus for Out-Of-Time-Appeal No. WR-79,560-01 Petition was
Granted on June 12, 2013 New Appeal No. 06-13-00128-CR was subitted case
was AFFIRMED on March 5, 2015. Applicant was NEVER informed by his Appeal
attorney of The Appeal Courts Opinion or that his case was AFFIRMED untill
applicant contacted the State Counsel For Offenders in TDCJ on July 22,
2014. Petitioner continued trying to contact his Appeal attorney Ms. KISTIN
YOUNG who was no where to be found. She had left Petitioner without councel.
Petitioner would futher show as a diligent attempt, He learned in a few



                                     Page:[1]
 short months to file his First 11.07 Habeus Corpus to seek a OUT-OF-TIME-PDR
 Writ No.   11FO761-102-B. The Trail Court Made Recommentions and conclution
 of Law and Granted his Petition for Out-Of-Time PDR on July 17/ 2015. The
 Court Of Criminal Appeals heard this Writ No. WR-79,560-03 Grant       Applicant
 to file his PDR Courts Mandate issues on August 26, 2015 giving applicant
 30 Days to file his Out-Of-Time PDR.


                                          [II]


       The present deadline for filing the Petition For Discretionary Review
 is September 25, 2015- The Petitioner has not requested any extension prior
 to this request. Petitioner ask the Court Understanding in that he is
 unschooled in Law and has Limited Legal resource in prison an only allowed
 2 hours a day in the Units Law Library.


                                        [Ill]
       Petitioner's request for an extension is also based upon the Following
 FACT; Petitioner was NOT informed untill Sept 2 2015, and since that time
  Petitioner has been attempting to GAIN futher Legal reperestation in this
 matter. Petitioner's appeal attorney, Although it is SHE who left him without
 Counsle has again informed him she would be unable to assist him in this
 matter of Petition For Disceretionary Review, So once again, Petitioner is
 Pro-Se and ask the Courts Leniency.
       Wherefore, Petitioner Prays this Honorable Court To Grant this Motion
 and Extend the DEADLINE; for filing the Petition For Discretionary REview
 in Cause No. 06-13-00128-CR To December 24, 2015,    A 90 Day Extension,
From September 25, 2015


                                                     Respectfully Submitted




                                                     ZackC

                                                     Petitioner Pro-Se

                                                     TDCJ #1812117

                                                     Clements Unit

                                                     Texas Department Of
                                                     Criminal Justice


                                       Page [2]
                           INMATE DECLARATION




      I, Zack G Eldred Jr,. TDCJ #1812117 Am the Petitioner and being
presently incarcerated in the Texas Department Of Criminal Justice Division
declare under penalty of perjury that, According to my belief, The Facts
Stated In The Above Attected Petition For Extension Of Time To File

Petitioner's First Petition Are True And Correct.




                                                Signed 09/10/2015




                                                Peti

                                                Zack G ELdred Jr Pro-Se

                                                TDCJ #1812117